AO 2453 (Rev. 02/08/2019) Judgrnent in a Criminal Petty Case (Modified) . . Page l of l

UNITED. sTATES DIsT_RICT _CoURT
n SOUTHERN DISTRICT OF CALlFORNIA

United states OfAmerica ' JUI)GMENT 1N A cRIMINAL` CASE
v_. n (For Offenses Committed On or Afcer Novernber I, 1987)
Juan Diego Alonso-Macareno _ l Case Number: 3:19'mj'20842
Melissa Lubin

 

` De_fimdam ’s Allorney

REGISTRATION No._ 8323529`8

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint

 

|] was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant` 1s adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense _ Count Numbe'i'§s[
8:1325 ` ILLEG_AL ENTRY (Misdemeanor) ' l
Ci The defendant has been found not guilty on count(s) _ _
|:| Count(s) ' . _ dismissed on the motion of the United`States. _
IMPRISONMENT

The defendant` ls hereby committed to the custody of the United States Bureau of Prisons to be .
imprisoned for a term of:

TIl\/[E SERVED . |:l l days

 

|E Assessment: $10 WAIVED E Fine: WAIVED

|X| Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents` 1n
the defendant’ s possession at the time of arrest upon their deportation or removal.

|:| Court recommends defendant be deported/removed With relative, charged m case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

'United States Attorney of any material change 111 the defendant' s economic circumstances `

Thursday, February 14 2019

4 / . ` _ Date of Imposition of Se`ntence

      

Received

 

 

 

 

 

 

 

 

DUsM . _
n F lLED UNITED__STATES MAGISTRATE_IUDGE
_ _ Feb.14 2019 _ . _
Cl€l'k’S Off-`IC€ COpy cu~:_nx,u..s olsrnlcr couk'r ' ' ` - _ 3:19`-1nj~20842 4
_ souTHEnN olsrmc'r oF cAl.lFoanA '
BY ' sieric:as DEF\_|TY

 

 

 

 

